Citation Nr: 1132470	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-48 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for emotional instability, manifested by enuresis.

2.  Entitlement to service connection for an acquired psychiatric disorder other than emotional instability, to include posttraumatic stress disorder (PTSD), and/or depression.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for urinary incontinence.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant, his sons and daughter


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The Veteran served on active duty from August 1952 to October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008, November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In May 2011, the Veteran testified at a video conference board hearing at the RO before the undersigned Veterans Law Judge regarding the issues of entitlement to service connection for PTSD and depression, as well as his claim to reopen a previously denied claim for emotional instability manifested by enuresis.  A transcript of that hearing has been associated with his claims folders.  It is noted that the Veteran previously indicated, in a Form 9 received in January 2010, the he did not desire a hearing regarding his appeal of the issues of service connection for gout, a heart condition and urinary incontinence.  

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issues of entitlement to service connection for PTSD and depression were previously developed separately, based on the evidence of record, the Board finds that these claims are reasonably encompassed along with any other diagnosed psychiatric disabilities and can be addressed as one issue.  Therefore, the issue on the title page has been modified to characterize the claims more generally.

The issue of whether clear and unmistakable error (CUE) was committed in a July 1953 rating decision has been raised by the Veteran's representative in correspondence received in January 2010, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for emotional instability manifested by enuresis and for service connection for an acquired psychiatric disability other than emotional instability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed heart condition, to include coronary artery disease (CAD), hypertension (HTN), atrial fibrillation and myocardial infarction (MI), did not have its onset in service or within one year thereafter and is not etiologically linked to the Veteran's service or any incident therein.

3.  In correspondence received in November 2010, the Veteran's representative notified VA that he wished to withdraw his appeal of the issues of entitlement to service connection for gout and urinary incontinence.


CONCLUSIONS OF LAW

1.  A heart condition, to include CAD, HTN, atrial fibrillation and MI, was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for withdrawal of the Veteran's appeal regarding his claims for service connection for gout and urinary incontinence have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claim of entitlement to service connection for a heart condition, the Board observes that the RO issued VCAA notice to the Veteran in a July 2008 letter which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claim.  The July 2008 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2008 VCAA notice was issued prior to the November 2008 rating decision from which the instant appeal arises.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claim prior to the initial decision.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA and private medical treatment records are of record, as well as the Veteran's written contentions regarding the circumstances of his disability.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claim.  

In this case, a current VA examination is not found to be necessary to decide the claim for service connection for a heart condition because the Board finds that the record contains sufficient competent medical evidence to decide the claim and additional examination would not provide any more information than is already associated with the claims files.  While the Veteran claims his heart condition is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which current disorders could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).

Regarding the Veteran's claims for service connection for gout and urinary incontinence, as he has requested that these claims be withdrawn in correspondence received in November 2010, it is unnecessary to discuss VCAA duties with respect to these issues.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including HTN).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Heart Condition

The Veteran and his representative contend that he currently has a heart condition as a result of his in-service traumatic exposure to racial discrimination and harassment.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he experienced racial discrimination and harassment during his 2 months active duty service and that he currently has a heart condition.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

While the evidence reveals that he currently suffers from a heart condition, diagnosed as CAD, atrial fibrillation and HTN, with a past medical history of MI, the Board finds that the preponderance of the competent evidence of record does not etiologically link the Veteran's current heart condition to his service or any incident therein.  Initially, the Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses associated with any heart condition.  Moreover, the objective evidence of record does not show complaints, findings or treatment for a heart condition until a September 1991 private hospital discharge report indicates the Veteran was admitted for evaluation of chest pain and possible angina, almost 39 years after his discharge.  The Board finds this gap in time significant, and it weighs against the existence of a link between the Veteran's heart condition and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Further, VA requested the Veteran submit evidence etiologically linking his current heart condition to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current heart condition to service or any incident therein.  Therefore, the Board determines that the preponderance of the evidence is against service connection for a heart condition.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


Gout and Urinary Incontinence

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative, in correspondence received in November 2010, has withdrawn the appeal regarding these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding these issues and they are dismissed.


ORDER

Service connection for a heart condition, to include CAD, HTN, atrial fibrillations and MI, is denied.

With regard to the claims for service connection for gout and urinary incontinence, the appeals are dismissed.


REMAND

As noted in the introduction above, in correspondence received in January 2010, the Veteran's representative raised the matter of clear and unmistakable error (CUE) in the June 1953 rating decision's denial of his claim for emotional instability manifested by enuresis.  

The RO has not addressed the issue of CUE in the June 1953 rating decision.  Since a finding of CUE could impact the Veteran's claim to reopen the previously denied claim for service connection for emotional instability manifested by enuresis now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, after the agency of original jurisdiction has adjudicated the Veteran's claim for CUE, it should then readjudicate his claim to reopen the claim for service connection for emotional instability manifested by enuresis.  If the outcome is adverse to the appellant, the claim should be returned to the Board for further adjudication.

During his May 2011 personal hearing, the Veteran testified that he was hospitalized for psychiatric treatment at a now closed VA hospital in New York sometime in 1956 or 1957.  Moreover, a May 1959 VA record of hospitalization of record indicates that the Veteran was hospitalized for treatment of psychoneurosis.  Copies of any relevant archived VA records between 1956 and 1959 should be obtained and incorporated with the claims files.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Finally, if the records are not available, a note to that effect must be included in the claims files and the Veteran notified.  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that although he has been diagnosed with PTSD and depression and a psychotic disorder as early as May 1959, and service treatment records indicate he was assessed with emotional immaturity manifest by severe enuresis in September 1952, the Veteran has not been provided a VA psychiatric examination to adequately address whether his currently diagnosed psychiatric disorder is related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded a VA psychiatric examination to determine the current nature, extent and etiology of any and all diagnosed psychiatric disorders.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  VA should attempt to obtain any VA treatment records from the VA hospital in New York, New York, dating from 1956 to 1959, and associate the records with the Veteran's claims files.  If the records are not available, a note to that effect must be included in the Veteran's claims files.

2.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorders, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include PTSD and depression, as a result of his service or any incident therein.  Likewise, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is etiologically related to the diagnosed emotional immaturity manifested by enuresis during service.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  The RO should develop and adjudicate the Veteran's claim of CUE in the June 1953 rating decision that denied his claim for service connection for emotional immaturity manifest by severe enuresis.  

4.  Thereafter, the RO should readjudicate the issues on appeal, to include whether new and material evidence has been submitted to reopen a claim for service connection for emotional instability manifested by enuresis, if not rendered moot.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


